NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-3073
                                     ___________

                               LUIS ANTONIO MEJIA,
                                            Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                      Respondent

                     ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A087-944-522)
                    Immigration Judge: Honorable Mirlande Tadal
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 February 6, 2014
            Before: HARDIMAN, NYGAARD and ROTH, Circuit Judges

                            (Opinion filed: April 15, 2014)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Luis Antonio Mejia, a native and citizen of Guatemala, petitions for review of the

Board of Immigration Appeals’ (“BIA”) final order of removal entered on June 10, 2013.
For the reasons that follow, we will dismiss in part and deny in part the petition for

review.

       Mejia entered the United States without inspection in 1991. In June 2010, Mejia

was served with a notice to appear, charging him with removability as an alien present in

the United States without having been admitted or paroled. See Immigration and

Nationality Act (“INA”) § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i). Represented by

counsel, Mejia conceded the facts in the notice to appear, and an Immigration Judge

(“IJ”) found him removable as charged.

       Mejia subsequently applied for cancellation of removal pursuant to INA

§ 240A(b), 8 U.S.C. § 1229b(b). In support of his application, Mejia testified that he has

one daughter who was born in the United States in August 2008. Mejia and his

daughter’s mother, who is also from Guatemala, separated shortly after the birth.

Pursuant to a court order, Mejia began paying parental support in December 2008.

Mejia’s daughter lives with her mother and he has visitation once a week.

       An alien is eligible for cancellation of removal under INA § 240A(b), if he: (1) has

been physically present for a continuous period of not less than ten years; (2) has been a

person of good moral character during that time; (3) has not been convicted of certain

enumerated criminal offenses; and (4) demonstrates that removal would result in

exceptional and extremely unusual hardship to the alien’s spouse, parent, or child, who is

a citizen of the United States or a lawful permanent resident. See INA § 240A(b)(1)(A)-

(D), 8 U.S.C. § 1229b(b)(1)(A)-(D). Here, the IJ determined that Mejia satisfied the first
                                              2
three requirements but failed to establish that his removal would result in exceptional and

extremely unusual hardship to his U.S.-citizen daughter. Thus, the IJ denied Mejia’s

application for cancellation of removal and permitted him to voluntarily depart.

       Mejia appealed the IJ’s decision to the BIA, arguing that the IJ incorrectly inferred

that his daughter would remain in the United States with her mother, and consequently

failed to correctly analyze the hardship Mejia’s daughter would face upon his removal.

Mejia also argued that the IJ failed to consider that his daughter’s mother was in the

United States illegally and could be removed to Guatemala. The BIA affirmed the IJ’s

determinations, concluding that the record supported the IJ’s inferences and that it was

too speculative to consider the potential removal of the daughter’s mother in the hardship

analysis. Mejia then timely filed a counseled petition for review.

       We lack jurisdiction to review the discretionary denial of cancellation of removal.

See INA § 242(a)(2)(B)(i), 8 U.S.C. § 1252(a)(2)(B)(i); Mendez-Moranchel v. Ashcroft,

338 F.3d 176, 179 (3d Cir. 2003). This includes the determination that Mejia failed to

demonstrate that his U.S.-citizen daughter would suffer “exceptional and extremely

unusual hardship” in the event of his removal. See id. However, we retain jurisdiction

over constitutional claims or questions of law. INA § 242(a)(2)(D), 8 U.S.C.

§ 1252(a)(2)(D). Because the BIA issued its own opinion, we review its decision rather

than the IJ’s. Li v. Att’y Gen., 400 F.3d 157, 162 (3d Cir. 2005). To the extent that the

BIA deferred to or adopted the IJ’s reasoning, we look to the decision of the IJ.

Chavarria v. Gonzalez, 446 F.3d 508, 515 (3d Cir. 2006).
                                             3
       In his brief, Mejia advances claims concerning the BIA’s allegedly incorrect

interpretation of the hardship analysis. First, Mejia maintains that the BIA misinterpreted

the hardship factors, see In re Monreal-Aguinaga, 23 I. & N. Dec. 56, 63-64 (BIA 2011),

by focusing on the present circumstances of his daughter rather than considering the

future circumstances. Mejia argues that as a result of this misinterpretation, the BIA

failed to consider the hardship his daughter would face in the country of return. We have

jurisdiction over this claim because Mejia is arguing that the BIA misinterpreted the

language of INA § 240A(b)(1)(D), 8 U.S.C. § 1229b(b)(1)(D). See, e.g., Pareja v. Att’y

Gen., 615 F.3d 180, 188 (3d Cir. 2010). For this argument, Mejia relies on Figueroa v.

Mukasey, in which the United States Court of Appeals for the Ninth Circuit held that the

hardship analysis is “a future-oriented analysis, not an analysis of . . . present conditions.”

543 F.3d 487, 497 (9th Cir. 2008). Mejia’s argument that the BIA did not perform a

future-oriented analysis is unsupported by the record. The IJ considered the economic

and emotional difficulty Mejia’s daughter would suffer in the future due to his removal,

and concluded that the daughter suffered from no medical or educational challenges that

would render those difficulties exceptional and extremely unusual. Administrative

Record at 64-65. The IJ found nothing in the record that indicated exceptional or unusual

future hardships were likely to arise. Consequently, the BIA properly interpreted and

applied the hardship factors.

       Related to Mejia’s claim that the BIA misinterpreted the hardship factors is his

assertion that the BIA incorrectly assumed that his daughter would remain in the United
                                              4
States with her mother and not accompany him to Guatemala. However, this argument

does not rely on an allegation that the BIA “made a hardship determination based on an

‘erroneous legal standard’ or ‘on fact-finding which is flawed by an error of law,’”

Pareja, 615 F.3d at 188 (quoting Mendez v. Holder, 566 F.3d 316, 322 (2d Cir. 2009)),

but instead challenges the factual findings made by the BIA. We will dismiss this claim

because our jurisdiction does not extend to challenges concerning the BIA’s factual and

discretionary determinations. See Cospito v. Att’y Gen., 539 F.3d 166, 170 (3d Cir.

2008); see also Pareja, 615 F.3d at 186.

       Mejia also claims that the BIA erred in concluding that it was too speculative to

consider the hardship his daughter may face if her mother were removed to Guatemala.

In response to Mejia’s assertion that his daughter may in the future have to accompany

her mother to Guatemala, the BIA stated that “[w]e find the series of events too

speculative at this time to consider the degree of hardship which may result in such

circumstances.” Administrative Record at 3. Mejia’s contention that the BIA should

have considered the possibility that his daughter’s mother would also be removed to

Guatemala challenges the BIA’s weighing of the factors and constitutes ‘“quarrels over

the exercise of discretion and the correctness of the factual findings reached by the

agency.’” Cospito, 539 F.3d at 170-71 (quoting Emokah v. Mukasey, 523 F.3d 110, 119

(2d Cir. 2008)). Therefore, this claim also involves only the BIA’s discretionary decision

regarding hardship, and we do not have jurisdiction to review it. See Pareja, 615 F.3d at

186.
                                             5
       In accordance with the foregoing, we will dismiss in part and deny in part Mejia’s

petition for review.




                                            6